DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informality: “includes” in line 7 should read “includes:”.
Claim 2 is objected to because of the following informality: “with in” in line 4 should read “within”.
Claim 3 is objected to because of the following informality: “wherein” in line 1 should read “wherein:”.
Claim 4 is objected to because of the following informality: “wherein” in line 1 should read “wherein:”.
Claim 5 is objected to because of the following informality: “comprising” in line 2 should read “comprising:”.
Claim 6 is objected to because of the following informality: “comprising” in line 2 should read “comprising:”.
Claim 8 is objected to because of the following informality: “comprising” in line 2 should read “comprising:”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2011/0023423), hereinafter Iwasaki, in view of Sakano et al. (US 5,238,522), hereinafter Sakano.
Regarding claim 1, Iwasaki discloses a bag-making and packaging machine (3 in Figure 1) comprising:
a bag-making and packaging unit (5 in Figure 2) configured to form a sheet-like film (F in Figure 2) into a tubular shape and seal the film (F) formed into the tubular shape to thereby form the film (F) into bags (B in Figure 2) (Paragraphs 0044 and 0040); and
a film supply unit (6 in Figures 4 and 7) configured to hold a first film roll (FR2 in Figures 4 and 7) into which a first film (F of FR2 in Figures 4 and 7) serving as the sheet-like film (F) is wound and supply to the bag-making and packaging unit (5) the first film (F of FR2) drawn from the first film roll (FR2) (Paragraphs 0045),
wherein the film supply unit (6) includes:
a film roll holding unit (18b in Figures 4 and 7) that rotatably holds the first film roll (FR2) (Paragraphs 0054 and 0056),
a frame (the frame/chassis of 6 shown in Figures 4 and 1, to which 18b and 18a are attached) that supports the film roll holding unit (18b) (Paragraph 0053),
a film temporary placement member (23 in Figures 4, 5, and 7) on which a vicinity of a leading end portion (“starting end” described in Paragraph 0064) of the first film (F of FR2) wound into the first film roll (FR2) is manually temporarily placed when attaching the first film roll (FR2) to the film roll holding unit (18b) (Paragraph 0064),
a rotating mechanism (19b in Figure 7) that rotates the first film roll (FR2) held by the film roll holding unit (18b) (Paragraphs 0053 and 0057), and
a control unit (10 in Figure 7) configured to control the rotating mechanism (19b) (Paragraphs 0074-0076).
However, Iwasaki does not disclose: a leading end portion detection sensor configured to detect that the leading end portion of the first film is positioned in a prescribed position; and the control unit is configured to, after the vicinity of the leading end portion of the first film has been temporarily placed on the film temporary placement member, cause the rotating mechanism to rotate the first film roll to thereby 
Sakano teaches that it was known to provide: a leading end portion detection sensor (10) configured to detect (via the “register mark” described in Col. 3 line 54 – Col. 4 line 2) that a leading end portion (“leading end” described in Col. 3 line 51 – Col. 4 line 2) of a first film (A1 in Figure 1) is positioned in a prescribed position (P in Figure 1) (Col. 3 line 58 – Col. 4 line 2); and a control unit (the inherently-present control unit which controls the operation of the first feed mechanism 6 in accordance with the detection signal from the sensor 10 as described in Col. 3 line 60 – Col. 4 line 2) configured to, after a vicinity of the leading end portion (“leading end”) of the first film (A1) has been temporarily placed on a film temporary placement member (3 in Figure 1), cause a rotating mechanism (6 in Figure 1) to rotate a first film roll (the “first roll” described in Col. 3 lines 29-34) to thereby convey the first film (A1) along a predetermined conveyance path until the leading end portion detection sensor (10) detects that the leading end portion (“leading end”) of the first film (A1) is positioned in the prescribed position (P) (Col. 3 line 60 – Col. 4 line 2), in order to precisely align the first film (A1) with a joining position for joining the first film to a second film (Col. 3 lines 54-59).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Iwasaki to incorporate the teachings of Sakano by: providing a leading end portion detection sensor configured to detect that the leading end portion (“starting end” of Iwasaki) of the first film (F of FR2 of Iwasaki) is positioned in a prescribed position (the proper position for joining F of FR2 to F of FR1 of Iwasaki); and modifying the control unit (10 of Iwasaki) so that it is configured to, after the vicinity of the leading end portion of the first film has been temporarily placed on the film temporary placement member (23 of Iwasaki), cause the rotating mechanism (19b of Iwasaki) to rotate the first film roll (FR2 of Iwasaki) to thereby convey the first film along a predetermined conveyance path until the leading end portion detection sensor detects that the leading end portion of the first film is positioned in the prescribed position, because doing so would precisely align the first film with a joining position for joining the first film to a second film (F of FR1 in Figures 4 and 7 of Iwasaki).
Regarding claim 2, Iwasaki in view of Sakano teaches that when attaching the first film roll (FR2 of Iwasaki) to the film roll holding unit (18b of Iwasaki), the first film (F of FR2 of Iwasaki) is temporarily 
Regarding claim 3, Iwasaki discloses that:
the first film (F of FR2) includes a printed surface (the surface of F on which marks M in Figure 6 are printed) with printing (M in Figure 6) thereon (Paragraphs 0058 and 0061) and a non-printed surface (the surface of F opposite to the surface on which marks M are printed) that is disposed on a reverse side of the printed surface (inherent, Paragraphs 0058 and 0061),
the film temporary placement member (23) includes a temporary placement surface (top surface of 23 in Figures 5 and 7) on which the first film (F of FR2) is temporarily placed (Paragraph 0064), and
the first film (F of FR2) is temporarily placed on the film temporary placement member (23) in a state in which the non-printed surface (the surface of F opposite to the surface on which marks M are printed) faces the temporary placement surface (top surface of 23 in Figures 5 and 7) (because the printed surface of F of FR2 faces sensor 21 in Figure 7 and therefore the non-printed surface of F of FR2 must face top surface of 23 in Figures 5 and 7, Paragraphs 0064 and 0061).
Regarding claim 4, Iwasaki in view of Sakano teaches that:
a register mark (the “register mark” described in Col. 3 line 54 – Col. 4 line 2 of Sakano) is added to the first film (F of FR2 of Iwasaki) (Col. 3 line 54 – Col. 4 line 2 of Sakano), and
the leading end portion detection sensor (10 of Sakano) detects the register mark (the “register mark” described in Col. 3 line 54 – Col. 4 line 2 of Sakano) added to the first film (F of FR2 of Iwasaki) and, based on a detection result of the register mark, detects that the leading end portion (“starting end” of Iwasaki) of the first film (F of FR2 of Iwasaki) is positioned in the prescribed position (the proper position for joining F of FR2 to F of FR1 of Iwasaki) (Col. 3 line 54 – Col. 4 line 2 of Sakano).
Regarding claim 5, Iwasaki discloses a temporary restraining mechanism (24 in Figures 5 and 7) that is disposed in a vicinity of the film temporary placement member (23) and temporarily restrains the first film (F of FR2) (apparent from Figure 7, Paragraph 0064).
Regarding claim 6, Iwasaki in view of Sakano teaches a restraining mechanism (24 in Figures 5 and 7 of Iwasaki) that restrains the first film (F of FR2 of Iwasaki) whose leading end portion (“starting end” of Iwasaki) has been positionally adjusted to the prescribed position (the proper position for joining F of FR2 to F of FR1 of Iwasaki) (Paragraph 0064 of Iwasaki).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the prior art taken alone or in combination fails to disclose or render obvious a film supply unit including: a film roll holding unit that rotatably holds a first film roll; a frame that supports the film roll holding unit; a leading end portion detection sensor configured to detect that a leading end portion of the first film is positioned in a prescribed position; a control unit configured to, after a vicinity of the leading end portion of the first film has been temporarily placed on a film temporary placement member, cause a rotating mechanism to rotate the first film roll to thereby convey the first film along a predetermined conveyance path until the leading end portion detection sensor detects that the leading end portion of the first film is positioned in the prescribed position; a frame shaft that rotatably supports the frame; and a moving mechanism which, after conveyance of the leading end portion of the first film to the prescribed position, rotates the frame to thereby rotate the film roll holding unit around the frame shaft and move the leading end portion of the first film to a splicing position where the leading end portion of the first film is spliced to a trailing end portion of a second film by a splicing mechanism.
The combination of these limitations makes dependent claim 7 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding claim 8, it is indicated as containing allowable subject matter solely because it depends from claim 7 which contains allowable subject matter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731